ACCEPTED
                                                                             04-14-00527-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                        1/13/2015 4:09:00 PM
                                                                               KEITH HOTTLE
                                                                                      CLERK

                        NO. 04-14-00527-CV
__________________________________________________________________
                                                           FILED IN
                IN THE FOURTH COURT OF APPEALS 4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS
                                                  01/13/2015 4:09:00 PM
__________________________________________________________________
                                                        KEITH E. HOTTLE
                                                             Clerk
                   ANNA MARIA SALINAS SAENZ, ET AL.,
                              Appellants,

                                  v.

                 THORP PETROLEUM CORP., ET AL.,
                             Appellees
__________________________________________________________________
         Appeal from the 229th District Court of Starr County, Texas
             No. DC-04-120, Hon. Ana Lisa Garza, Presiding
__________________________________________________________________
            APPELLEES’ UNOPPOSED JOINT MOTION FOR
          EXTENSION OF TIME TO FILE APPELLEES’ BRIEFS
SCOTT, DOUGLASS, &                     JONES GILL LLP
MCCONNICO, L.L.P.                      Lee S. Gill
Mark W. Hanna                          State Bar No. 07921360
State Bar No. 24051764                 info@jonesgill.com
mhanna@scottdoug.com                   6363 Woodway, Suite 1100
Kennon L. Wooten                       Houston, Texas 77057
State Bar No. 24046624                 (713) 652-4068 Telephone
kwooten@scottdoug.com                  (713) 651-0716 Facsimile
600 Congress Avenue, Suite 1500
Austin, Texas 78701-2589               Attorney for Appellees Thorp
(512) 495-6300 Telephone               Petroleum Corporation, El Paso
(512) 474-0731 Facsimile               Production Company; El Paso E&P
                                       Company, LP; El Paso Exploration
                                       & Production Management, Inc.;
Attorneys for Appellee                 Stanco Land Management, LLC, and
Smith Production Inc.                  Meredith Land & Minerals Company

January 13, 2015


1173696
TO THE HONORABLE FOURTH COURT OF APPEALS:

          Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellees Smith

Production Inc. (“Smith Production”) and Thorp Petroleum Corporation, El Paso

Production Company; El Paso E&P Company, LP; El Paso Exploration &

Production Management, Inc.; Stanco Land Management, LLC; and Meredith

Land & Minerals Company (together “Thorp et al.” and collectively with Smith

Production, “Appellees”) file this Unopposed Joint Motion for Extension of Time

to File Appellees’ Briefs, seeking an additional thirty (30) days to file their

appellate briefs. In support of this Motion, Appellees respectfully show the Court

the following:

A.        The Current Deadline

          Appellants timely filed their brief on December 17, 2014, after receiving two

thirty-day extensions of their briefing deadline. As a result, Appellees’ brief is

currently due on Friday, January 16, 2015. See Tex. R. App. P. 38.6(b).

B.        The Length of Extension Sought

           Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellees seek thirty (30) additional days in which to file their appellate briefs.

Specifically, Appellees seek to change their deadline from January 16, 2015 to




                                            2
1173696
February 17, 2015.1 Appellees seek this extension so that justice may be done in

this appeal, not for improper delay. Appellants do not oppose this extension.

C.        Number of Previous Extensions Granted

          This is the first extension that Appellees have requested in this appeal.

D.        Facts Explaining the Extension Sought

          Appellees seek this extension in order to be on the same briefing schedule

that the Balderas defendants have sought in this appeal.2 Furthermore, Smith

Production seeks an extension of time in which to file its appellate brief because its

lead appellate counsel, Kennon L. Wooten, has had several scheduling demands

between the date that Appellants filed their brief and Smith Production’s current

appellate-brief deadline. These scheduling demands include the following:

     • Written discovery, document production, and summary judgment motions in
       Lower Colorado River Authority v. City of Kerrville, Acting by and Through
       Kerrville Public Utility Board, Cause No. 12-1001-B in the 198th Judicial
       District Court of Kerr County, Texas;

     • Assistance with dismissal of appeals in and nonsuit of Lower Colorado
       River Authority v. City of Boerne, Texas, Cause No. D-1-GN-12-502 in the
       216th Judicial District Court of Kendall County, Texas, and Lower Colorado



1
 If the requested extension is granted, the new deadline will fall on a Sunday. The following
Monday—February 16, 2015—is President’s Day, a holiday on which the Court will be closed.
2
  Rosalinda Salinas Balderas, Fausto Salinas, Elda Salinas Ponce, D-Fox, Ltd., Elodia Salinas,
Linda Mandes, Veronica Casas Campbell, and Cynthia M. Villarreal, f/k/a Cindy Casas Reyna
(together the “Balderas defendants”) recently requested an extension of time of thirty (30) days
in which to file their appellate brief. Like the request herein, the Balderas defendants’ request
was unopposed. If the Court grants the Balderas defendants’ request, the extended briefing
deadline that Appellees seek herein will match the Balderas defendants’ new briefing deadline.
                                               3
1173696
          River Authority v. City of Seguin, Texas, Cause No. D-1-GN-13-000433 in
          the 53rd Judicial District Court of Travis County, Texas;

    • Written discovery in Compensation Sciences Enterprises, Ltd. d/b/a/
      CSINadler Partners, Inc. v. D. Douglas Brothers, et al., Cause No. D-1-GN-
      14-004203 in the 200th Judicial District Court of Travis County, Texas; and

    • Preparation of divorce decrees and parenting plans in two pro bono family-
      law matters—In the Matter of the Marriage of Jeannie Rodriguez and Casey
      Barrera and in the Interest of R. N. R. B., Cause No. D-1-AG-10-001954, in
      the 200th Judicial District Court of Travis County, Texas, and In the Matter
      of the Marriage of Cara Michele Wheeler-Najomo and George Onigite
      Najomo, and In the Interest of Mya Ajiroghene Najomo, a Child, Cause No.
      D-1-FM-13-005684 in the 250th Judicial District; in Travis County, Texas.

          In addition, Thorp et al. seek an extension of time in which to file their

appellate brief because their counsel, Lee Gill, has had several scheduling demands

between the date that Appellants filed their brief and Thorp et al.’s current

appellate-brief deadline. These scheduling demands include the following:

    • Written discovery, document production, and summary judgment motions in
      Jane Guinn Revocable Trust et al vs. Warbonnet Exploration Co. et al,
      Cause No. 30776, 149th District Court, Brazoria County, Texas; and

    • Written discovery, document production, and summary judgment motions in
      Underground Services Marham, LLC v. Robert Myers et al, Cause No. 13-E-
      0218, 130th District Court, Matagorda County, Texas.

          The scheduling demands listed above have made it impossible for Appellees

to complete their briefs by their current deadline. This case has not been set for

submission, so this extension will not delay the ultimate resolution of this appeal.

          WHEREFORE, Appellees request respectfully that this Court grant this

unopposed Motion and extend their appellate-brief deadline to February 17, 2015.
                                           4
1173696
          Respectfully submitted,

                SCOTT, DOUGLASS, &
                MCCONNICO, L.L.P.
                600 Congress Avenue, Suite 1500
                Austin, Texas 78701-2589
                (512) 495-6300
                (512) 474-0731 Fax

          By: /s/ Kennon L. Wooten
                 Mark W. Hanna
                 State Bar No. 24051764
                 mhanna@scottdoug.com
                 Kennon L. Wooten
                 State Bar No. 24046624
                 kwooten@scottdoug.com

          ATTORNEYS FOR APPELLEE
          SMITH PRODUCTION INC.

                JONES GILL LLP
                6363 Woodway, Suite 1100
                Houston, Texas 77057
                (713) 652-4068
                (713) 651-0716 Fax

          By: /s/ Lee S. Gill
                 Lee S. Gill
                 State Bar No. 07921360
                 info@jonesgill.com

          ATTORNEY FOR APPELLEES THORP
          PETROLEUM CORPORATION, EL
          PASO PRODUCTION COMPANY; EL
          PASO E&P COMPANY, LP; EL PASO
          EXPLORATION & PRODUCTION
          MANAGEMENT, INC.; STANCO LAND
          MANAGEMENT, LLC, AND
          MEREDITH LAND & MINERALS
          COMPANY
            5
1173696
                      CERTIFICATE OF CONFERENCE
      I certify that, on January 9, 2015, Appellants’ counsel David George
informed Lee Gill and me via email that Appellants do not oppose the relief sought
through this motion.



                                     /s/ Kennon L. Wooten
                                     Kennon L. Wooten




                                        6
1173696
                              CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing has been served on all
counsel of record on January, 13, 2015, as indicated below:

          Via electronic service
          Roger S. Braugh, Jr.
          SICO, WHITE, HOELSCHER, HARRIS & BRAUGH, LLP
          900 Frost Bank Blaza
          802 N. Carancahua
          Corpus Christi, TX 78470
          rbraugh@swbtrial.com

          David George
          CONNELLY BAKER WOTRING, LLP
          700 JPMorgan Chase Tower
          600 Travis Street
          Houston, TX 77002
          dgeorge@connellybaker.com

          and

          John T. Flood
          Flood & Flood
          802 N. Carancahua, Suite 900
          Corpus Christi, Texas 78401
          john@floodandflood.com
          Attorneys for Appellants Anna Maria Salinas Saenz, et al.


          Via Facsimile: 956-687-6125
          Rolando Cantu
          LAW FIRM OF ROLANDO CANTU, P.C.
          4428 S. McColl
          Edinburg, TX 78539
          Attorney for Alicia Salinas




                                            7
1173696
          Via electronic service
          Jose Luis Flores
          ATTORNEY AT LAW
          1111 W. Nolana
          McAllen, TX 78504
          joe@jlfloreslawfirm.com
          Attorney for Eleodora Salinas Del Real, Dalia
          Salinas and Jose Manuel Flores

          Via electronic service
          J. Joseph Vale
          O.C. Hamilton, Jr.
          ATLAS & HALL, L.L.P.
          P.O. Drawer 3725
          McAllen, TX 78502
          jvale@atlashall.com
          och@atlashall.com
          Attorneys for Luisa M. Ruiz, Norberto Salinas, Fausto Salinas, Rosalinda
          Salinas Balderas, Linda Mandes, Ricardo L. Salinas, Veronica Casas
          Campbell, Elda Salinas Ponce, Cindy Casas Reyna, Thelma Salinas, Elodia
          Salinas, D-FOX, Ltd., and Cynthia M. Villarreal, f/k/a Cindy Casas Reyna

          Via electronic service
          Juan J. Hinojosa
          LAW OFFICES OF JUAN J. HINOJOSA
          612 W. Nolana Loop, Suite 410
          McAllen, TX 78504
          jjhinojosa@bizrgv.rr.com
          Attorney for Arturo Salinas

          Via electronic service
          C. Frank Wood
          Sanchez, Whittington, Zabarte & Wood, L.L.C.
          3505 Boca Chica Blvd., Suite 100
          Brownsville, TX 78521
          fwood@swjz.com
          Attorney for Ruben Garcia, et al.




                                            8
1173696
          Via electronic service
          Daniel Robles
          ATTORNEY AT LAW
          Westoria Building, 1st Floor
          420 S. “F” Street
          Harlingen, Texas 78550
          noemi@dan-robles.com
          Attorney for Oscar Garcia, Jr.

          Via electronic service
          Ricardo L. Salinas
          SALINAS/FLORES
          2011 N. Conway
          Mission, Texas 78572
          rsalinaslaw@yahoo.com
          Attorney for Ricardo Salinas

          Via electronic service
          Rene A. Flores
          THE LAW OFFICE OF RENE A. FLORES
          2724 W. Canton Road
          Edinburg, Texas 78539
          rene.flores@yahoo.com
          Attorney for Alida Salinas Hernandez, Arnaldo Salinas, Alma Salinas
          Munoz, Adelaida Salinas, Aida Salinas Flores, Guadalupe Salinas, Maria
          Ester Salinas Cantu, and Maria del Carmen Zamora


                                           /s/ Kennon L. Wooten
                                           Kennon L. Wooten




                                             9
1173696